DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-11,21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 6,24,27 are objected to because of the following informalities:  Examiner believes the claimed limitation “wherein the single DCI comprises TCI information for the first TRP from the TCI table for the first TRP and TCI information for the second TRP from the TCI table for the second TRP” should be changed to “wherein the single DCI comprises TCI information [.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,10,21,24,25,26,27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat.10,637,630) in view of Hakola et al. ( US Pat.10,419,162).
In claims 1,6,10,24,25,27 Park et al. discloses a wireless device, comprising: at least one antenna ( fig.25, UE 2520; col.70; lines 59-67); at least one radio coupled to the at least one antenna (see fig.25; RF unit 2523); and a processor coupled to the at least one radio (see fig.25; col.70; lines 59-67; process or 2521 is connected to the RF unit 2523);
wherein the wireless device is configured to: establish a radio resource control connection with a first transmission and reception point (TRP) (see fig.24; each of cells 1-n corresponds to a transmission reception point TRP; where in UE at step S2401 receives DCI from a cell that establishes connection with the Ue);
receive a single downlink control information (DCI) message from the first TRP that schedules a transport block from both the first TRP and a second TRP (see fig.24;step S2401; col.70; lines 6-33; the Ue receives downlink control information DCI from any one of cells 1-n/ TRP 1-n that the UE will receive downlink packet from the TRP1,TRP2 in 
receive separate transmissions of the transport block from the first TRP and the second TRP that have a same hybrid automatic repeat request (HARQ) identifier from both the first TRP and the second TRP (see col.67; lines 34-43; and col.70; lines 24-34; packets transmitted from the TPR1 and the TPR2 have the same HARQ identifier). Park et al. does not disclose wherein respective transmission configuration indications (TCIs) are provided in the single DCI for the separate transmissions of the transport block. Hakola et al. discloses in fig.1, TRPs 102A,102B, 102C communicate to UE 106 via beams 104A, 104B, 104C  to allocate resources (see col.6; lines 10-30). In Fig.5; step 504, col.7; lines 13-39; Fig.6, steps S602,S604 col.9; lines 25-32; the gNB 102 configures beams 104A-C for UE 106 using transmission configuration table via RRC signaling. In col.6; lines 52- col.7; line 5; the Ue 106 is configured according to the transmission configuration indication (TCI) table to indicate the transmission beam index transmitted via PDCCH    (respective transmission configuration indications (TCIs) are provided in the single DCI for the separate transmissions of the transport block).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Hakola  et al. with that of Park et al. to assign a DL beam to a UE via TCI configuration transmitted in the DCI. 
.
Claims 5,7,8,9,11,23,28,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat.10,637,630) in view of Hakola et al. ( US Pat.10,419,162), and further in view of Caretti et al. ( US Pat.9313672).
In claims 5,11,23 Park et al. discloses the wireless device is further configured to:
receive control information scheduling an uplink transmission to both the first
TRP and the second TRP ( see fig.23; step S2301; col.61; lines 14-32; the UE receives DCI from one of the cells/TRP 1-n that schedule Uplink transmission); perform the uplink transmission (see fig.23, step S232; col.61; lines 3-41; based on the received DCI from one of the cells 1-n/TRP 1-n, the UE transmits uplink data to the TRP 1); and
monitor a control channel for each of the first TRP and the second TRP for retransmission scheduling for the uplink transmission (see col.61; lines 59-64; if the UE does not successfully receive packet/transport block from the TRP1/ TRP2, a retransmission of packet is perform through HARQ by the TRP 1 until the packet is completely received by the Ue). Park et al. does not disclose the wireless device is 
Caretti et al. discloses in fig.2, steps 202,203,204;206,207 col.7; lines 5 to col.8; line 10; UE 112 measures cell quality of serving cell and neighbor cells, compares the cells quality, and transmits to the serving cell the measurement report message identifying the cell ID of the interfering cell that harms the reception of the UE (the wireless device is configured to provide an indication to the first TRP that the second TRP is strongly interfering). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Onggosanusi et al. with that of Caretti et al. to have the serving cell coordinate with the interfering cell perform control information to solve the interfering problem. 
In claim 8, Park et al.  does not disclose the wireless device is further configured to determine that the second TRP is strongly interfering with communication
between the wireless device and the first TRP,  based at least in part on one or more of:
signal strength of the second TRP being above a predetermined threshold;
a difference between signal strength of the first TRP and signal strength of the second TRP being less than a predetermined threshold;  a hysteresis parameter; or a time-to-trigger parameter.
Caretti et al. discloses  in fig.2, steps 203,204,206, col.7; lines 27- 65; UE 112 measures cells quality of serving cell and neighbor cells, compares the cells quality with a 
In claim 9, Park et al. does not disclose the wireless device determine that the second TRP is no longer strongly interfering with communication between the wireless device and the first TRP; and provide an indication to the first TRP that the second TRP is no longer strongly interfering to the first TRP. Carettie et al. discloses in fig.2, steps 204; 205, col.7; lines 45-57; if there no interference,  the UE connects to the serving cell and no actions taken on the interfering cells which means there is no interference happened at the interfering cell ( the wireless device determine that the second TRP is no longer strongly interfering with communication between the wireless device and the first TRP; and provide an indication to the first TRP that the second TRP is no longer strongly interfering to the first TRP). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of  
In claims 7,28,30 Park et al. discloses wherein the wireless device is further configured to: provide acknowledgement or negative acknowledgement feedback for only one of the first one or more layers or the second one or more layers (see fig.24; col.70, lines 25-40; the UE sends an ACK/NACK at step S2403 after receiving downlink packets from Cell 1-n). Park et al. does not disclose the transmission of the transport block received from the first TRP comprises a first one or more layers of a multiple input multiple output (MIMO) transmission to the wireless device, wherein the transmission of the transport block received from the second TRP comprises a second one or more layers of the MIMO transmission to the wireless device.
Caretti et al. discloses in col.9; lines 47-52 discloses receiving  the data is transmitted by both the userful and interfering cell by using MIMO scheme (the transmission of the transport block received from the first TRP and second TRP comprises a first one or more layers of a multiple input multiple output (MIMO) transmission to the wireless device). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Caretti et al. with that of Park et al. to receive data transmitted from the TRP via MIMO. 
In claim 29, Park et al. does not disclose the cellular base station is further configured to: receive channel state information from the wireless device; and determine, at each 
TRP. Carettie et al. discloses in fig.4; steps 210-211,212 col.8; lines 55 to col.9; line 3 serving cell commands UE 112 to send channel state information. The UE receives the requests and reports CSI to the serving cell (the cellular base station is further configured to: receive channel state information from the wireless device). Still in fig.4, steps 213,214; col.9; lines 7-17; the CSI is conveyed from the serving cell to the interference cell which reduces the interference experienced by the Ue ( determine, at each of a plurality of transmission opportunities, whether a downlink transmission to the wireless device will be performed from the first TRP or from the second
TRP). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Caretti et al. with that of Park et al. to determine which TRP is interfering the Ue in order to select the best TRP to serve the UE. 
Claims 4,22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat.10,637,630) in view of Hakola et al. ( US Pat.10,419,162), and further in view of Terry et al. ( US Pub.2017/0310430).
In claims 4,22 Park et al. discloses a UE receives DCI  via S2401 from the first and second TRP/ cells 1-n ( see fig.24; col.70; lines 5-15) as well as receiving DL data via S2402 ( see col.70; lines 25-40. The Ue also sends ACK/NACK  S2403 back to the TRP. However, Park 
Terry et al. discloses in Fig.5; steps 103,106,110,112,114; par[0033-0034] a transmitter transmits interrupts its low priority HARQ process new data indicator in order to transmit high priority HARQ process new data indicator (the wireless device is configured to: treat high priority HARQ new data indicator (NDI) with precedence over a low priority HARQ NDI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Terry et al. with that of Park et al. to prioritize the transmission of HARQ new data indicator associated with a serving cell over that of interfering cell when a retransmission from the serving cell is needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onggosanusi et al. ( US Pub.2020/0220631; Method and Apparatus for Interference Measurement);
Zhang et al. ( US Pub.2019/0281587; User equipment Downlink Transmission Configuration Indication(TCI) State Selection).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413